DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (U.S. Patent Application Publication Number 2013/0132758) and what was well known in the art.
Regarding Claim 1, Shiba discloses a USB hub comprising: 
a first USB connector, serving as an upstream-facing port, configured to be coupled to a first device (Figure 1, item 1);  
a second USB connector, serving as a downstream-facing port, configured to be coupled to a second device (Figure 1, item 3a); 
a first power switch comprising a first end coupled to a power pin (i.e., the VBUS pin) of the first USB connector (Figure 1, item 6); 

a first power converter comprising an input coupled to the second end of the first power switch (Figure 1, item 12, paragraph 0034); and
a third power switch comprising a first end coupled to an output of the first power converter, wherein a second end of the third power switch is coupled to the power pin of the second USB connector (Figure 1, item 14a, paragraph 0031).  
Shiba does not expressly disclose wherein the first power switch is located within the USB hub. However, it would have been obvious to one of ordinary skill in the art to have made this modification since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019 (CCPA 1950); In re Kuhle, 526 F.2d 553 (CCPA 1975)).

Regarding Claim 2, Shiba discloses a control circuit (Figure 1, item 9) configured to support a power delivery protocol, wherein the control circuit is coupled to a first configuration channel pin of the first USB connector and a second configuration channel pin of the second USB connector (i.e., the pins D+ and D-), and the control circuit controls the first power switch, the second power switch, and the third power switch according to first configuration information of the first device coupled to the first USB connector and second configuration information of the second device coupled to the second USB connector (paragraph 0039).
 
Regarding Claim 3, Shiba discloses wherein when the USB hub operates in a first mode, the first power switch and the second power switch are turned on, and the third power switch is turned off, and 

Regarding Claims 4 and 13, Shiba discloses wherein when the first USB connector is coupled to a host and the second USB connector is coupled to a power adapter, the USB hub operates in the first mode, and when the first USB connector is coupled to the power adapter, the USB hub operates in the second mode (paragraph 0040).

Regarding Claims 5 and 14, Shiba discloses wherein when the USB hub operates in the second mode, and an electric device is coupled to the second USB connector, the control circuit outputs, based on the first configuration information and the second configuration information, a control signal to control the first power converter to perform a corresponding power conversion (paragraph 0040).

Regarding Claim 6, Shiba discloses a third USB connector, serving as a downstream-facing port, configured to be coupled to a third device; and a second power converter (Figure 1, item 10) comprising an input coupled to the second end of the first power switch, wherein an output of the second power converter is coupled to a power pin of the third USB connector (Figure 1, item 3b).

Regarding Claims 7 and 15, Shiba discloses wherein when the first USB connector is not coupled to the first device, and the second USB connector is coupled to a power adapter, the first power switch and the third power switch are turned off, the second power switch is turned on, and the first power converter is disabled (paragraph 0040).

Regarding Claims 8 and 16, Shiba discloses wherein an output power of the power adapter coupled to the second USB connector is preferentially allocated to a host coupled to the first USB connector, and a remaining output power is allocated to an electric device coupled to the third USB connector (paragraph 0041).

Regarding Claims 9 and 17, Shiba discloses wherein the control circuit outputs, based on the second configuration information of the second USB connector, a control signal to control the second power converter to perform a corresponding conversion (paragraph 0040).

Regarding Claim 10, Shiba discloses a third USB connector, serving as a downstream-facing port, configured to be coupled to a third device; a fourth power switch comprising a first end coupled to the second end of the first power switch, wherein a second end of the fourth power switch is coupled to a power pin of the third USB connector; a second power converter comprising an input coupled to the second end of the first power switch; and a fifth power switch comprising a first end coupled to an output of the second power converter, wherein a second end of the fifth power switch is coupled to the power pin of the third USB connector (paragraph 0071 and claim 1; i.e., there may more than two downstream USB devices 3).

Regarding Claim 11, Shiba discloses a control circuit configured to support a power delivery protocol, wherein the control circuit is coupled to a first configuration channel pin of the first USB connector and a third configuration channel pin of the third USB connector, and the control circuit controls the first power switch, the fourth power switch, and the fifth power switch according to first configuration information of the first device coupled to the first USB connector and third configuration information of the third device coupled to the third USB connector (Figure 1, item 9, paragraph 0040).
Regarding Claim 12, Shiba discloses an operating method for a USB hub (Figure 1, item 2), comprising:
when the USB hub operates in a first mode, turning on a first power switch (Figure 1, item 6) and a second power switch (Figure 2, item 103, paragraph 0034), and turning off a third power switch (Figure 1, item 14a), wherein a first end of the first power switch is coupled to a power pin of a first USB connector (Figure 1, item 1), a second end of the first power switch is coupled to a first end of the second power switch and an input of a first power converter, a first end of the third power switch is coupled to an output of the first power converter (Figure 1, item 12, paragraph 0034), and a second end of the second power switch and a second end of the third power switch are coupled to a power pin of a second USB connector (Figure 1, item 3a), wherein the first USB connector, serving as an upstream-facing port, is coupled to a first device, and the second USB connector, serving as a downstream-facing port, is coupled to a second device (paragraphs 0040-0041); and  
when the USB hub operates in a second mode, turning on the first power switch and the third power switch, and turning off the second power switch (paragraphs 0040-0041).
Shiba does not expressly disclose wherein the first power switch is located within the USB hub. However, it would have been obvious to one of ordinary skill in the art to have made this modification since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019 (CCPA 1950); In re Kuhle, 526 F.2d 553 (CCPA 1975)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185